AILSHIE, J.
In this ease tbe plaintiffs sued on foui causes of action. Defendants admitted tbe first cause a-action, and made a tender into court of tbe amount due.
It is claimed on this appeal that tbe evidence is not sufficient to support tbe verdict and judgment on tbe other three causes of action. Tbe evidence is sufficient to support tbe judgment as to all but the fourth cause of action, and as to that there is a total lack of material or substantial evidence to support the claim there alleged.
Tbe judgment will be affirmed as to tbe first three causes of action and is hereby reversed as to tbe fourth cause of action, and tbe case is hereby remanded with direction to grant a new trial on tbe fourth cause of action. Costs of appeal will be equally divided between appellants and respondents.
Stewart, C. J., and Sullivan, J., concur.